            Case 1:13-cr-00131-RJL Document 147 Filed 06/22/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES                                    :
                                                  :
                                                  :
             v.                                   :         Case No. 13-cr-131 (RJL)
                                                  :
                                                  :
  AARON THORPE                                    :
                                                  :


                            MOTION TO VACATE JUDGMENT
                                UNDER 28 U.S.C. § 2255

       Petitioner, through undersigned counsel, hereby files a motion to vacate his or her

conviction and set aside the judgment in this case pursuant to 28 U.S.C. § 2255. As explained

below, Petitioner’s conviction under 18 U.S.C. § 922(g) must be vacated in light of the Supreme

Court’s recent decision in Rehaif v. United States, 588 U.S.___, 139 S. Ct. 2191 (2019).

                                          ARGUMENT

       I.         The Supreme Court abrogated longstanding D.C. Circuit precedent by
                  expanding the knowledge requirement in 18 U.S.C. § 922(g).

       It is unlawful for certain individuals to possess firearms under 18 U.S.C. § 922(g). The

provision lists nine categories of individuals subject to the prohibition. In Rehaif, the Supreme

Court held that, “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must

prove both that the defendant knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm.” 139 S. Ct. at 2200. In other words,

an individual is not guilty of a § 922(g) offense unless he had knowledge of his prohibited status

within one of the nine categories under the statute at the time he possessed a firearm.

       In so holding, Rehaif abrogated longstanding D.C. Circuit precedent (as well as that of

every federal court of appeals) holding that a defendant’s knowledge of his or her prohibited status

                                                 1
         Case 1:13-cr-00131-RJL Document 147 Filed 06/22/20 Page 2 of 5




is not an element of a § 922(g) offense. See United States v. Rehaif, 888 F.3d 1138, 1144-45 &

n.3 (11th Cir. 2018) (“[T]here is a longstanding uniform body of precedent holding that the

government does not to have to satisfy a mens rea requirement with respect to the status element

of § 922. . . . And no court of appeals has required proof of the defendant’s knowledge of his

prohibited status under any subsection of § 922(g).”), rev’d, 139 S. Ct. 2191 (2019) (citing, in part,

United States v. Bryant, 523 F.3d 349, 354 (D.C. Cir. 2008)); see also United States v. Alexander,

331 F.3d 116, 127 n.18 (D.C. Cir. 2003); United States v. Huet, 665 F.3d 588, 596 (3d Cir. 2012);

United States v. Games-Perez, 667 F.3d 1136, 1142 (10th Cir. 2012); United States v. Rose, 587

F.3d 695, 705-06 & n.9 (5th Cir. 2009); United States v. Olender, 338 F.3d 629, 637 (6th Cir.

2003); United States v. Lane, 267 F.3d 715, 720 (7th Cir. 2001); United States v. Kind, 194 F.3d

900, 907 (8th Cir. 1999); United States v. Miller, 105 F.3d 552, 555 (9th Cir. 1997); Jackson v.

United States, 120 F.3d 1226 (11th Cir. 1997); United States v. Langley, 62 F.3d 602, 606 (4th

Cir. 1995) (en banc); United States v. Smith, 940 F.2d 710, 713 (1st Cir. 1991).

       II.     Rehaif voids Petitioner’s § 922(g) conviction.

       Rehaif voids Petitioner’s § 922(g) conviction secured through a trial. All elements of an

offense “must be charged in the indictment, submitted to a jury, and proven by the Government

beyond a reasonable doubt.” Jones v. United States, 526 U.S. 227, 232 (1999).

       First, Petitioner’s § 922(g) conviction is invalid because it was secured through a defective

indictment that failed to allege his or her knowledge of the relevant prohibited status as required

under Rehaif. The Fifth Amendment guarantees the right to a grand jury indictment and due

process of law, and the Sixth Amendment guarantees the defendant’s right to be informed of the

nature and cause of the charges against him. Russell v. United States, 369 U.S. 749, 760-61 (1962).

Thus, to be valid, an indictment must “contain[] the elements of the offense intended to be charged



                                                  2
          Case 1:13-cr-00131-RJL Document 147 Filed 06/22/20 Page 3 of 5




and sufficiently apprise[] the defendant of what he must be prepared to meet.” Id. at 763 (quotation

marks and citations omitted); United States v. Pickett, 353 F.3d 62, 67 (D.C. Cir. 2004).

        Applying this law here, the indictment was defective because it failed to allege the

knowledge-of-status element of § 922(g); in turn, the indictment fails to reflect a finding by the

grand jury on this element. Therefore, the indictment violated constitutional rights to a grand jury,

adequate notice of the charge against him or her, and the opportunity to prepare a defense.

        Second, the evidence was insufficient to convict Petitioner of a § 922(g) offense because

the government failed to present evidence at trial proving that Petitioner knew of his or her

prohibited status at the time he or she possessed the firearm. Based on the lack of evidence on this

element, no rational trier of fact could have found guilt beyond a reasonable doubt. In addition,

Petitioner was denied a meaningful opportunity to present a complete defense. Therefore,

Petitioner’s conviction violates the rights to due process and a fair jury trial guaranteed by the Fifth

and Sixth Amendments. See United States v. Gaudin, 515 U.S. 506, 510 (1995); Jackson v.

Virginia, 443 U.S. 307, 320-21 (1979); United States v. Sheehan, 512 F.3d 621, 631 (D.C. Cir.

2008); see also Sullivan v. Louisiana, 508 U.S. 275, 277-78 (1993).

        Third, this Court violated Petitioner’s Sixth Amendment right to have a complete verdict

on every element of the offense by failing to instruct the jury on the knowledge-of-status element

of § 922(g). See Neder v. United States, 527 U.S. 1, 13 (1999).

       Each of these reasons independently requires a vacatur of Petitioner’s § 922(g) conviction.

       III.    Petitioner’s claim is cognizable under 28 U.S.C. § 2255(a).

       Petitioner’s claim is cognizable under 28 U.S.C. § 2255(a) because, as discussed above,

his or her conviction is unconstitutional and violates the laws of the United States.




                                                   3
          Case 1:13-cr-00131-RJL Document 147 Filed 06/22/20 Page 4 of 5




         IV.    Rehaif is retroactively applicable to Petitioner’s case.

         Rehaif is retroactively applicable here. “Because the principle underlying [the] non-

retroactivity doctrine [in Teague v. Lane, 489 U.S. 288 (1989)] is to apply the law in effect at the

time a prisoner’s conviction became final and because a court’s interpretation of a substantive

criminal statute generally declares what the statute meant from the date of its enactment, not from

the date of the decision, the rational of Teague does not preclude retroactive applications of

decisions such as [Rehaif].” United States v. McKie, 73 F.3d 1149, 1151, 1152-53 (D.C. Cir.

1996).

         In any event, under Teague, a Supreme Court decision applies retroactively to cases on

collateral review if it announces a rule that is “substantive.” Welch v. United States, __ U.S.__,

136 S. Ct. 1257, 1264 (2016). A decision is “substantive” if it “alters the range of conduct or the

class of persons that the law punishes.” Id. at 1264-65 (citation omitted). “This includes decisions

that narrow the scope of a criminal statute by interpreting its terms.” Id. at 1265 (citation omitted).

         Rehaif is exactly such decision.      Before Rehaif, the lower courts had expansively

interpreted § 922(g) to punish the possession of firearms by individuals who fell within a

prohibited class, even if they did not know that they fell within the class at the time they possessed

the firearms. Rehaif narrowed the scope of § 922(g) by interpreting it to require knowledge of

one’s prohibited status at the time a firearm is possessed. In so doing, the Court altered the range

of conduct and class of persons punishable under § 922(g). Therefore, Rehaif announced a

substantive rule that is retroactive.

         The Supreme Court’s decision in Bousley v. United States, 523 U.S. 614 (1998), reinforces

that Rehaif is retroactive. In Bousley, 523 U.S. at 620-21, the Supreme Court held that its decision

in Bailey v. United States, 516 U.S. 137 (1995), was substantive, and therefore, retroactive. In



                                                  4
           Case 1:13-cr-00131-RJL Document 147 Filed 06/22/20 Page 5 of 5




Bailey, the Supreme Court construed 18 U.S.C. § 924(c)(1), which at the time, only criminalized

the “use” or “carr[ying]” of a firearm during and in relation to a crime of violence. Previously,

some lower courts had interpreted the “use” language in the provision to require only accessibility

and proximity to the firearm, not active employment of the firearm. But in Bailey, the Supreme

Court held that “active employment” of the firearm was required under § 924(c)(1). 516 U.S. at

144. In Bousley, the Supreme Court ruled that Bailey announced a substantive (and, therefore,

retroactive) rule because it narrowed the scope of the § 924(c) statute by holding that the statute

“does not reach certain conduct”—i.e., the non-active use of a firearm. Bousley, 523 U.S. at 620.

Likewise, Rehaif announced a substantive (and, therefore, retroactive) rule because it narrowed

the scope of the § 922(g) statute by holding that it does not reach certain conduct—i.e., the

possession of a firearm by a defendant who, at the time, had no knowledge of his or her prohibited

status.

                                         CONCLUSION

          WHEREFORE, Petitioner respectfully requests that this Court grant his or her motion and

vacate his or her unconstitutional conviction.



                                              Respectfully submitted,

                                              A. J. KRAMER
                                              Federal Public Defender

                                              _____________/s/_______________
                                              CELIA GOETZL
                                              Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W.
                                              Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500



                                                 5
